Citation Nr: 1722661	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  10-32 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD) (also claimed as stomach ulcers, gastrointestinal infections and problems, abdominal cramping, nausea, pelvic pain, vomiting, lactose and food intolerance and unexplained abdominal disorders), to include as secondary to a service-connected condition.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for dizziness (also claimed as vertigo), to include as secondary to service-connected condition.

4.  Entitlement to service connection for a right lower extremity disability manifested by numbness and tingling of the foot, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a left lower extremity disability manifested by numbness and tingling of the foot, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to June 1995.  He served in the Southwest Asia theater of operations from October 1990 through April 1991.
These matters come before the Board of Veterans' Appeals (Board) from July 2008 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2012, the Veteran testified before a Decision Review Officer at the RO and in October 2014, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing.  Transcripts of both proceedings appear in the Veteran's electronic claims file.  In February 2015 and July 2016 the Board remanded the appeal for additional development. 

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning the claims for service connection for hearing loss and increased rating for irritable bowel syndrome, as well as the proposed severance of service connection for fatigue, myalgia, right and left hip arthralgia, right and left shoulder arthralgia, right and left ankle arthralgia, right and left elbow arthralgia, right and left knee arthralgia, right and left ankle arthralgia, cervical strain and lumbar strain,   as shown in the electronic claims file (VBMS).  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  Therefore, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to service connection for hearing loss and increased rating for irritable bowel syndrome, as well as the proposed severance of service connection for fatigue, myalgia, right and left hip arthralgia, right and left shoulder arthralgia, right and left ankle arthralgia, right and left elbow arthralgia, right and left knee arthralgia, right and left ankle arthralgia, cervical strain and lumbar strain, will be the subject of a later Board decision, if ultimately necessary.

The issues of multi-symptoms disease has been raised by the record in an August 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The claims for service connection for numbness in the lower extremities and dizziness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's GERD did not have its onset in service, nor is it related to any aspect of service, including environmental exposures and nerve agents therein, nor is it shown to be secondary to a service-connected disorder.

2.  The Veteran does not have hemorrhoids that are at least as likely as not caused by or related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for service-connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2014); 38 CFR §§ 3.303, 3.310, 3.317 (2016).

2.  The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the  Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by correspondence in July 2007, September 2007, August 2008 and August 2009.  The claims were last adjudicated in November 2016. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and post-service treatment records and VA examination and opinion reports.  The Board also notes that actions requested in the prior remands have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1). 

A "qualifying chronic disability" includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317 (a)(2)(i).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317 (b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(3)(4).

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War and is a Persian Gulf Veteran.  38 C.F.R. § 3.317 (e).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.




1. GERD

The Veteran contends he has GERD as a result of service, to include on account of his service-connected somatization disorder.  In the alternative, he alleges that the indigestion and heartburn he experienced in service might have been due to taking nerve agents, to include Cipro and Bromine, on a daily basis while in the Southwest Asia Theater of operations.  He has also reported the onset of symptoms associated with GERD in the 1980's during service, which he reportedly treated with over-the-counter medication.  

The competent medical evidence of record indicates that the Veteran's stomach complaints have been attributed to a gastrointestinal disorder diagnosed as GERD; these complaints thus cannot be service-connected as being due to an undiagnosed illness.  There is no competent medical evidence to the contrary.  Therefore, service connection is not warranted pursuant to the provisions of 38 C.F.R. § 3.317.  Though service connection cannot be presumed, the Veteran's GERD may still warrant direct service connection.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The service treatment records show that the Veteran was treated for gastritis in 1984.  In October 1992 the Veteran complained of abdominal pain that had resolved.  In May 1994 the Veteran reported diarrhea, nausea and vomiting.  In February 1995 he was seen for abdominal pain that had resolved.  On separation from service in May 1995 the Veteran denied a history of frequent indigestion and stomach trouble.  

After service, private treatment records in December 2007 noted GERD-like symptoms.  He was diagnosed with GERD.  VA treatment records after 2008 document ongoing treatment for GERD.  

On September 2008 Gulf War examination the examiner noted a history abdominal pain in 1992, which resolved.  The examiner also noted treatment for gastritis in 1984 and diarrhea and nausea in and vomiting in May 1994.  The Veteran reported a history of GERD treated with over-the-counter medication.  The examiner indicated that GERD was not documented objectively in the service treatment records.  

On VA examination in July 2015, the examiner noted a diagnosis of GERD in 2005, with symptoms ongoing for 8 to 10 years.  The examiner opined that the Veteran's GERD was not caused by any diagnosed condition during his active duty or secondary to somatization disorder.  The examiner explained that GERD did not share any etiology or pathology with somatization disorder.  GERD was usually a clinical symptom of gastric acid hypersecretion or regurgitation of acidic residue causing discomfort. 

However, the examiner did not address the Veteran's contention that GERD may have been caused by the necessity of taking nerve agents, to include Cipro and Bromine, on a daily basis while serving in the Persian Gulf.  Accordingly, a VA medical opinion was obtained in October 2016.  

The examiner opined that the Veteran's GERD was less likely as not due to taking nerve agents, to include Cipro and Bromine, on a daily basis while serving in the Persian Gulf.  The examiner based the opinion on a review of the medical literature which noted that Cipro could cause dyspepsia in less than one percent of adults, however, GERD was not listed as an adverse reaction.  Additionally, generally dyspepsia due to medication side effect resolved when the medication was discontinued.  The examiner indicated that the records did not document treatment with Bromine; however, assuming that the Veteran was treated with Pyridostigmine Bromide, the Veteran's GERD was less likely as not due to Pyridostigmine Bromide because the medical literature did not document GERD as a possible side effect of Pyridostigmine Bromide.

The Board finds the VA examiners' opinions to be highly probative.  The VA examiner's opinion were based on a thorough review of the claims file, including the service treatment records and examination of the Veteran, and the opinions are consistent with other evidence of record.  Moreover, the examiners provided adequate rationale for the opinions provided and cited to medical literature in support of the opinions.  Accordingly, the VA examiners opinions are entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record linking the current GERD disorder to service or a service-connected disability. 

The Board has considered the statements from the Veteran.  The Veteran is certainly competent to report as to the observable symptoms he experiences and their history, and as a medical specialist, he has some knowledge of medical principles, but he cannot self-diagnose because of the medically complex nature of such a diagnosis.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The ultimate questions in this case are related to an internal medical process which extends beyond an immediately observable cause and effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau, 492 F.3d at 1377, n. 4.  The Board finds that the specific, reasoned opinion of the VA examiners in 2008 and 2015 of greater probative weight than the more general lay assertions in this regard.  The examiners have training, knowledge, and expertise on which they relied to form the opinions, and they provided a rationale for the conclusions reached.  Moreover, to the extent the Veteran is claiming that he has had symptoms since his service in the 1980's, such an assertion is contradicted by the Veteran's own Reports of Medical History in May 1995.  Thus, any such assertion is found to be lacking credibility.

For the reasons set forth above, the Board finds that the most probative evidence weighs against a finding that the Veteran's GERD is related to his military service, to include the environmental exposures therein and nerve agents, nor is it shown to be secondary to a service-connected disorder.  Thus, service connection for GERD is denied.  As such, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




2. Hemorrhoids

The Veteran reported the onset of hemorrhoids in service with flare-up in symptoms every three years.  

In this case, the medical evidence shows that the Veteran has been diagnosed with hemorrhoids during the period on appeal.  Specifically, a May 2007 colonoscopy report indicated scattered diverticular and moderate non-bleeding internal hemorrhoids.  Thus, the remaining question before the Board is whether his hemorrhoids are related to service.  

The service treatment records contain no complaints, history or findings of hemorrhoids, and on separation from service the Veteran's anus and rectum were clinically evaluated as normal.  The service treatment records reflect that the Veteran was treated for other injuries and disorders during service, of which he did complain and seek treatment, though he did not report any such related problems or symptoms regarding the rectum or hemorrhoids.  After service, a May 2007 colonoscopy report indicated scattered diverticular and moderate non-bleeding internal hemorrhoids.

The Veteran has submitted several statements indicating that symptoms of hemorrhoids began during service.  The Veteran is competent to report experiencing symptoms of hemorrhoids during and since service; however, Board finds that the Veteran's recent statements made for compensation asserting symptoms of hemorrhoids during service are inconsistent with and outweighed by other more contemporaneous lay and medical evidence of record and therefore are not credible. 

As discussed above, there is no indication from the service treatment records that the Veteran experienced any symptoms of hemorrhoids during service.  Hemorrhoids during service is a fact that, had it occurred, would likely have been recorded in the service treatment records.  Given this competing evidence, the Board attributes more probative weight to the specific, contemporaneous service treatment record evidences than to the Veteran's more recent statements made pursuant to the current claim for compensation asserting a diagnosis of hemorrhoids during service.  See Curry v. Brown, 7 Vet. App. 59 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).  Thus, on review of all the evidence, lay and medical, the Board finds the weight of the evidence demonstrates there was no in-service rectal disease.

As the service treatment records reveal no findings of hemorrhoids, and the initial objective documentation of hemorrhoids was in 2007, the evidence does not reflect a chronic disability in service or until many years following discharge from service.  Therefore, to establish service connection, the evidence must establish that the Veteran's hemorrhoids are causally related to service.  On the question of medical causation, there is no medical opinion that links the Veteran's current hemorrhoids to service.

In October 2016, a VA examiner opined that the Veteran's hemorrhoids were less likely as not due to service or had their onset in service or were otherwise related to any aspect of the Veteran's service.  The examiner explained that hemorrhoids were not noted in service and on separation from service the Veteran's anus and rectum were clinically evaluated as normal.  Hemorrhoids were initially noted in a colonoscopy report dated in May 2007, 12 years after active duty which was more than adequate time to develop hemorrhoids.  The examiner further noted that the record failed to corroborate the Veteran's assertion that he experienced hemorrhoids since service.  The VA examiner's factual assumption that there was no in-service hemorrhoids is an accurate factual assumption that is consistent with the Board's factual findings in this case that are based on the weight of the evidence.  The VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner reviewed the claims file and fully articulated the opinion and rationale. 

In summary, there is no competent and credible evidence of hemorrhoids until more than 10 years after discharge from service, and there is no competent evidence of record linking his claimed hemorrhoid disorder to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for GERD (also claimed as stomach ulcers, gastrointestinal infections and problems, abdominal cramping, nausea, pelvic pain, vomiting, lactose and food intolerance and unexplained abdominal disorders), to include as secondary to a service-connected condition, is denied.

Service connection for hemorrhoids is denied.


REMAND

In July 2016 the Board remanded the claim for service connection for bilateral lower extremity disability to obtain an opinion as to whether the Veteran's symptoms of the lower extremities, including complaints of pain, tingling and numbness, were the result of an undiagnosed illness or medically unexplained chronic multisymptom illness (e.g., signs or symptoms involving the respiratory system) etiologically related to service in the Persian Gulf War.  Similarly, the Board requested an opinion addressing whether the Veteran's symptoms of dizziness were the result of an undiagnosed illness or medically unexplained chronic multisymptom illness etiologically related to service in the Persian Gulf War.  

A VA examiner in October 2016 opined that the Veteran's bilateral lower extremity symptoms were not the result of an undiagnosed illness or medically unexplained chronic multisymptom illness etiologically related to service in the Persian Gulf War.  In support of the opinion the examiner recited findings in the medical evidence of record without further discussion or explanation.  
Concerning the Veteran's claim for service connection for dizziness, the examiner opined that the Veteran's symptoms were not the result of an undiagnosed illness or medically unexplained chronic multisymptom illness etiologically related to service in the Persian Gulf War.  In support of the opinion the examiner recited the July 2016 examination findings that there was no objective evidence of claimed vertigo condition, and the reported dizziness was not verifiable by exam and was incongruent with physical and neurological examination.  The examiner further added that the medical treatment records were silent for dizziness as a part of fibromyalgia or as a separate and distinct condition.

In review of the medical opinions provided by the VA examiner, the Board finds the opinions inadequate for adjudication purposes.  First, the VA examiner did not provide an adequate rationale for the opinions rendered.  Second, the VA examiner did not adequately explain why the Veteran's symptoms were currently undiagnosed, but not a manifestation of an undiagnosed illness.  Accordingly, a new VA medical opinion is needed to address the Veteran's contentions regarding both claims for service connection for numbness of the lower extremities and dizziness.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from an appropriate VA examiner to address the Veteran's claim for service connection for numbness and tingling in the lower extremities and dizziness.  The examiner must review pertinent documents in the Veteran's claims file.  This must be noted in the examination report.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.  Following review of the claims file, the examiner should provide an addendum opinion addressing the following:

a. Determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's symptoms of the lower extremities, including complaints of pain, tingling and numbness, are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness (e.g., signs or symptoms involving the respiratory system) etiologically related to service in the Persian Gulf War.  Please explain why or why not. 

b. Determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's symptoms of dizziness are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness (e.g., signs or symptoms involving the respiratory system) etiologically related to service in the Persian Gulf War.  Please explain why or why not.

The examiner should consider all evidence, including lay statements regarding the onset and continuity of symptoms, and must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether any further information or testing is necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the scientific/medical community at large and not those of the particular examiner.  If additional information is needed prior to rendering an opinion, the examiner should specify what is required.

3.  After completing the above, review the requested medical opinions to ensure they are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.

4.  Then, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


